Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “resonator provided on first principal surface”… must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 12 and 13 are  objected to because of the following informalities:  Both claims 12 and 13 depend from the same independent claim and recite the same… thus one is  redundant. Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12, 13 and 18 are  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. In both claims, it is claimed that the resonator is provided on the first principal surface, however, the figures show placement on the second principal surface(base).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 12, 13 and 18 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
it is claimed that the resonator is provided on the(coupled? Attached? Fixed?) first principal surface, however, it is not clear what applicant is claiming as the second principal surface has the resonator on it.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-14(as best understood for claims 12 and 13), 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kushida (Murata  Co.)(JP 2015/173405 cited by applicant) in view of Ishikawa et al JP2008/193581.

The reference to Kushida, see figure below, describes a piezo resonator unit with 1st enclosure portion with first principal surface portion; a substantially curtain-shaped portion cooperating with the first principal surface   to define a first recessed area(noted xy axis for normal 
    PNG
    media_image1.png
    434
    753
    media_image1.png
    Greyscale


A 2nd enclosure portion that has a flat second principal surface cooperating with recessed area to define the complete enclosure. The brazing material is shown joining the distal end of  first enclosure portion to second enclosure portion to seal the recessed area with the resonator. 
An inner curtain shaped portion of the first enclosure portion has a stepped area for containing the brazing material flow, See para 61-62:

    PNG
    media_image2.png
    426
    785
    media_image2.png
    Greyscale

Re claims 2 and 3: the primary reference shows the thinner section of the step to contain the brazing material, located at distal end.
Re claims 6 and 7; 16, 17: the primary reference shows that the stepped portion/groove extends around the outer periphery of the curtain area, i.e, not in the principal area facing resonator.
Re claims 12 or 13: the attachment to a principal surface is shown(as best understood).
Re claim 14: a quartz resonator is shown in the primary ref. 
Re claims  19 and 20: the quartz resonator is on the second principal surface.
The primary reference does not show the parallel relationship for the stepped thicker/thinner stepped area running parallel to first principal surface as well as to define  a groove adjacent the curtain shaped portion; it does not show the stepped area away from the distal end of curtain and spaced from the first principal surface. However, the reference to Ishikawa et al, see figure below, shows another configuration for the groove which helps stop brazing creep; shaped)groove and the thicker portion on top of the (64). See para 29 , describing the need for spread control of the brazing material.
    PNG
    media_image3.png
    422
    1214
    media_image3.png
    Greyscale

 
“
    PNG
    media_image4.png
    393
    1009
    media_image4.png
    Greyscale
”
Re claim 4: the reference to Ishikawa et al shows the grooved area, where the thinner area is remote from distal end of curtain.
Re claim 5: the reference to Ishikawa et al shows the thicker area at the distal end. 
the reference to Ishikawa et al shows the groove away from the distal end.
Re claims 10 and 11: the reference to Ishikawa et al shows the groove spaced away from the distal end and first principal surface not directly over the resonator. It abuts it.
In light of the above it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have recognized that the reference to Kushida showing a stepped area for the brazing material to be kept from creeping, may be enhance by making a (shaped)groove(stepped area) in the top portion of the principal surface section, away from the distal end of a curtain as shown by Ishikawa et al as a simple matter of design consideration based on the specific enclosure design.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The reference to Harima “225 shows coupling of the resonator to both top and bottom principal surfaces of an enclosure.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARNOLD M KINKEAD whose telephone number is (571)272-1763.  The examiner can normally be reached on M-F 7am-5:30pm(Fri-Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal  can be reached on 571-272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ARNOLD M KINKEAD/Primary Examiner, Art Unit 2849